DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 12 October 2022, which has been entered and made of record.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new prior art reference relied on in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 11, 15, 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Neeter (US 2020/0005538) in view of Agarawala et al. (US 2019/0313059; hereinafter "Agarawala"), and further in view of Maggiore (US 2013/0038633).
Regarding claim 1, Neeter discloses A method comprising: generating, based on first sensor data captured by a depth sensor on a mobile device, three-dimensional data representing a physical space that includes a real-world asset ("a consumer-grade depth camera," para. 176); generating, based on second sensor data captured by an image sensor on the mobile device, two-dimensional data representing the physical space ("a regular video camera mounted on the technician's helmet," para. 176); generating a host extended reality (XR) environment representing the physical space, wherein the host XR environment includes at least one visualization ("the novice worker uses the client virtual reality device to scan the real scene with sensors … the client virtual reality device creates a real scene model based on the sensor data captured from the scan of the real scene," para. 45); generating an adaptable three-dimensional (3D) representation of a portion of the physical space encapsulating the real-world asset based on the three-dimensional data and the two-dimensional data, ("generate a 3D representation of the scene," para. 176); transforming the adaptable 3D representation of the portion of the physical space into geometry data comprising (i) a set of vertices, (ii) a set of faces comprising edges between pairs of vertices, (iii) and texture data ("obtain a texture-mapped, photorealistic mesh," para. 177); and transmitting the geometry data to a remote device ("a texture-mapped, photorealistic mesh that can be transmitted to the central location," para. 177), wherein the geometry data is usable by the remote device to: construct, based on the geometry data, the adaptable 3D representation of the portion of the physical space for display at a location of the remote device in a remote environment ("The availability of a 3D model would enable the expert to manipulate it in the VRE," para. 176).
Neeter does not disclose wherein: the real-world asset generates raw machine data, and a data source stores a mapping between an asset identifier and the raw machine data or the host XR visualization is based on a set of field values extracted from the raw machine data.
In the same art of virtual/augmented reality, Maggiore teaches wherein: the real-world asset generates raw machine data, and a data source stores a mapping between an asset identifier and the raw machine data and the host XR visualization is based on a set of field values extracted from the raw machine data ("The monitored data of the at least one sensing device and/or the monitored data of the at least one associated sensor can be recorded to a database," para. 55; "identify any marker contained in the image data, link additional information retrieved from a database correlated to identified markers and superimpose the representation of the additional information 34 with a part of the image data 36 in order to generate an augmented display image," para. 152).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Maggiore to Neeter.  The motivation would have been to improve a user's situational awareness by providing additional data to the user.
The combination of Neeter and Maggiore does not disclose the remote device configured to modify, based on an input, at least one dimension of the adaptable 3D representation of the portion of the physical space, wherein a modified adaptable 3D representation of the portion of the physical space has a different dimension than the physical space included in the host XR environment.
In the same art of collaborative extended reality, Agarawala teaches modify, based on an input, at least one dimension of the adaptable 3D representation of the portion of the physical space, wherein a modified adaptable 3D representation of the portion of the physical space has a different dimension than the physical space included in the host XR environment ("AR environment may receive or store room scans of Room 1 and Room 2," para. 233; "If Room 2 is smaller than Room 1, then there any number of different modifications or adjustments that may be performed by AR environment in displaying saved meeting space in Room 2. These may include a providing scaled down, scrollable, and/or dollhouse views of saved meeting space," para. 238; "a user may use hand gestures to reach into the digital dollhouse in the AR environment and extract and expand digital objects, which are increased in size in the Room 2 where AR user is occupying," para. 246; "suitable user inputs may be processed to allow the remote user to change their perspective in a variety of ways … zoom-in, zoom-out," para. 317).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Agarawala to the combination of Neeter and Maggiore.  The motivation would have been to "enhance a current user's physical environment, and to expand a digital environment to take advantage or encompass a user's physical surroundings" (Agarawala, para. 7).
Regarding claim 5, the combination of Neeter, Maggiore, and Agarawala renders obvious set, at the location of the remote device, an anchor position for the adaptable 3D representation of the portion of the physical space at a first position in the remote environment; and modify, based on a second input, the anchor position to a second position in the remote environment ("spatial anchor and meshes within the room may be defined and redefined by users," Agarawala, para. 155; see claim 1 for motivation to combine).
Regarding claim 9, the combination of Neeter, Maggiore, and Agarawala renders obvious wherein the remote environment comprises one of an augmented reality (AR) environment, a mixed reality (MR) environment, or a web browser window ("an augmented meeting space may provide the users, regardless of their physical location, access to at least some of the same data, arranged relatively similarly (to the extent possible given their physical surroundings when used in AR mode), regardless of on which device(s) the underlying files or data may be hosted or stored," Agarawala, para. 9; "The two users may then, regardless of whether they are located on the same or different geographic areas, may view the same virtual or augmented wall information," Agarawala, para. 32; see claim 1 for motivation to combine).
Regarding claims 11 and 15, they are rejected using the same citations and rationales set forth in the rejection of claim 1.
Regarding claims 19 and 20, they are rejected using the same citations and rationales set forth in the rejections of claims 5 and 9, respectively. 
Regarding claim 21, the combination of Neeter, Maggiore, and Agarawala renders obvious wherein the adaptable 3D representation of the physical space represents all of the three-dimensional data representing the portion of the physical space and an entire portion of the two-dimensional data representing the physical space ("Dollhouse view may be an miniaturized view of meeting space," Agarawala, para. 245; see claim 1 for motivation to combine).
Regarding claim 22, the combination of Neeter, Maggiore, and Agarawala renders obvious wherein the remote device comprises one of a mobile phone, a mobile tablet, an augmented reality headset, or a web browser ("users may interact with the AR/VR cloud system using laptops, phones, wearables, glasses, or other devices," Agarawala, para. 22; "a user who is operating an AR/VR enabled device, such as a smartphone or mobile phone, may have access to the same environment as one or more users," Agarawala, para. 61; "a web-browser may be AR-enabled," Agarawala, para. 96; see claim 1 for motivation to combine).
Regarding claim 24, the combination of Neeter, Maggiore, and Agarawala renders obvious wherein a second set of field values is provided by the data source to the remote device based on the asset identifier and on a query executed on the raw machine data ("The extracted marker image(s) may be matched with a dataset from a local or remote database in order to identify the marker and retrieve additional information," Maggiore, para. 150; "By the superposition an augmented image is generated, which can be sent to … a remote or mobile display," Maggiore, para. 171; "the augmented reality system may establish a network connection in order to obtain support from a remote expert," para. 175; Fig. 4 of Maggiore illustrates "Display/Controller 18" operating in parallel with "Mobile or Networked Display/Controller" meaning the functions of the local display, including overlay of raw machine data, can be executed on the remote display; see claim 1 for motivation to combine).

Claims 3, 4, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Neeter, Maggiore, and Agarawala, and further in view of Hauenstein et al. (US 2019/0065027; hereinafter "Hauenstein").
Regarding claim 3, the combination of Neeter, Maggiore, and Agarawala renders obvious receiving, from the remote device, view data corresponding to a field of view of the remote device relative to the modified adaptable 3D representation of the portion of the physical space ("Enabling multiple users at various locations to collaborate by sharing their … field of view," Neeter, para. 145).
The combination of Neeter, Maggiore, and Agarawala does not disclose displaying, in the host XR environment, a visual cone corresponding to the view data.
In the same art of mixed reality collaboration, Hauenstein teaches displaying, in the host XR environment, a visual cone corresponding to the view data ("he visual indication of the viewing perspective of the second computer system includes an indicator … to more accurately represent the field of view of the second computer system," para. 496; see Figs. 5D13a-d).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hauenstein to the combination of Neeter, Maggiore, and Agarawala.  The motivation would have been for "Improving the information available to the first user" (Hauenstein, para. 496).
Regarding claim 4, the combination of Neeter, Maggiore, and Agarawala does not disclose displaying an avatar representation of the remote device, wherein a position of the avatar representation of the remote device in the host XR environment reflects the position of the remote device relative to the modified adaptable 3D representation of the physical space.
In the same art of mixed reality collaboration, Hauenstein teaches displaying an avatar representation of the remote device, wherein a position of the avatar representation of the remote device in a host extendable reality (XR) environment reflects the position of the remote device relative to the adaptable 3D representation of the physical space ("avatar 5428 as shown in FIG. 5D3b is an identification indicator that corresponds to second computer system 5412," para. 495).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hauenstein to the combination of Neeter, Maggiore, and Agarawala.  The motivation would have been for "Improving the information available to the first user" (Hauenstein, para. 495).
Regarding claims 13 and 14, they are rejected using the same citations and rationales set forth in the rejections of claims 3 and 4, respectively.
Regarding claims 17 and 18, they are rejected using the same citations and rationales set forth in the rejections of claims 3 and 4, respectively.

Claims 6-8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Neeter, Maggiore, and Agarawala, and further in view of McCloskey et al. (US 2017/0344674; hereinafter "McCloskey").
Regarding claim 6, the combination of Neeter, Maggiore, and Agarawala does not specifically recite modify each dimension of the adaptable 3D representation of the physical space proportionally to generate the modified adaptable 3D representation of the physical space.
In the same art of manipulating 3D representations, McCloskey teaches modify each dimension of the adaptable 3D representation of the physical space proportionally to generate the modified adaptable 3D representation of the portion of the physical space ("the values SX, SY, and SZ … can be used to define the scaling of the size of the molecular structure along the corresponding X, Y, and Z-axes," para. 37; "The values of SX, SY, and SZ can each be altered to proportionally modify the scale of the molecular structure," para. 38).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the dimension modification teachings of McCloskey to the adaptable 3D representation of the physical space of the combination of Neeter, Maggiore, and Agarawala.  The motivation would have been to increase user friendliness by allowing for consistent scale changes without distorting the 3D representation.
Regarding claim 7, the combination of Neeter, Maggiore, and Agarawala does not specifically recite based on a second input, rotate the modified adaptable 3D representation of the physical space.
In the same art of manipulating 3D representations, McCloskey teaches based on a second input, rotate the modified adaptable 3D representation of the portion of the physical space ("In addition to mapping the spatial DoF to the values SX, SY, and SZ of the transformation matrix S, the rotational DoF of the controller (e.g., roll, pitch, and yaw) can be mapped to modify certain properties of the molecular structure," para. 41).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the position modification teachings of McCloskey to the adaptable 3D representation of the physical space of the combination of Neeter, Maggiore, and Agarawala.  The motivation would have been to increase user friendliness by allowing for consistent scale changes without distorting the 3D representation.
Regarding claim 8, the combination of Neeter, Maggiore, and Agarawala does not disclose modify a first dimension of the adaptable 3D representation of the portion of the physical space while at least a second dimension of the adaptable 3D representation of the portion of the physical space remains unchanged.
In the same art of manipulated 3D representations, McCloskey teaches modify a first dimension of the adaptable 3D representation of the portion of the physical space while at least a second dimension of the adaptable 3D representation of the portion of the physical space remains unchanged ("doubling the value of SX will result in a doubling of the size of the molecular structure in the X-axis," para. 38).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the dimension modification teachings of McCloskey to the adaptable 3D representation of the physical space of the combination of Neeter, Maggiore, and Agarawala.  The motivation would have been to increase user flexibility by allowing for arbitrary scaling of the 3D representation according to user intent.
Regarding claim 23, it is rejected using the same citations and rationales set forth in the rejection of claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611